Case 1:19-cr-O0065-SPW Document 114 Filed 06/17/20 Page1of3

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MONTANA
BILLINGS DIVISION

 

UNITED STATES OF AMERICA, | CR 19-65-BLG-SPW

Plaintiff,
ORDER DENYING DEFENDANT’S
Vs. MOTION IN LIMINE TO
EXCLUDE EXPERT

STEPHEN PHILLIP CASHER,

Defendant.

 

 

Before the Court is a motion in limine to exclude the Government’s proposed
expert witness, Bart Langemeier, filed by the Defendant, Stephen Casher. (Doc.
96.) Casher argues the Government cannot offer testimony from an expert under
Federal Rule of Criminal Procedure 16(a)(1)(G) because the Government failed to
timely disclose the expert after Casher’s earlier request. Ordinarily, Casher would
be correct, but the Government states it only intends to call Mr. Langemeier in
rebuttal. Rule 16(a)(1)(G) only requires the disclosure of experts the Government

intends to use “during its case-in-chief at trial.” Fed. R. Crim. P. 16(a)(1)(G); see
Case 1:19-cr-O0065-SPW Document 114 Filed 06/17/20 Page 2 of 3

generally United States v. Silva, 141 Fed. Appx. 521 (9th Cir. 2005) (citing Fed. R.
Crim. P. 16(a)(1)(G)).! This does not include rebuttal.

In his reply, Casher appears to concede the point if the Government’s expert
only testifies in rebuttal. (Doc. 111.) He asks the Court to issue an order limiting
the testimony to rebuttal. The Court agrees and will do so.

The Court will reserve ruling on whether the contents of Mr. Langemeier’s
testimony is admissible. The Court cautions the Government that it must ensure
Mr. Langemeier’s testimony is limited to rebutting Casher’s expert testimony.

Lastly, Casher’s counsel mentions a potential conflict of interest with Mr.
Langemeier. (Doc. 96-1 at 4-5.) Without a motion or more information from

Casher’s counsel, the Court will not address the issue at this time.

IT IS HEREBY ORDERED that Casher’s Motion In Limine to Exclude
Expert (Doc. 96) is DENIED.

IT IS FURTHER ORDERED THAT:

1. The Government shall not call Bart Langemeier to testify in its

case-in-chief.

 

' Silva is amemorandum opinion but demonstrates where the Ninth Circuit would most likely fall

on the issue. Regardless, Rule 16’s text is plain enough.
2
Case 1:19-cr-O0065-SPW Document 114 Filed 06/17/20 Page 3 of 3

2. The Court RESERVES ruling on whether testimony from Bart
Langemeier is admissible in rebuttal.

The Clerk of Court shall notify the parties of this Order.

wt
DATED this // _ day of June, 2020.

“SUSAN P. WATTERS
United States District Judge
